18 N.Y.3d 876 (2012)
962 N.E.2d 781
939 N.Y.S.2d 290
2012 NY Slip Op 61168
CAROLINE COMMISSO, Appellant,
v.
STEVEN G. ORSHAN et al., Respondents.
Motion No: 2011-1322
Court of Appeals of New York.
Submitted December 19, 2011.
Decided January 17, 2012.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed Supreme Court's denial of appellant's motion to renew, dismissed upon the ground that such portion of the order does not finally determine *877 the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.